Exhibit 10.34

 

THIRD AMENDMENT TO
PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS

 

THIS THIRD AMENDMENT TO PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS (“Amendment”)
is entered into at San Diego, California as of June 10, 2002, between H. G.
FENTON COMPANY, a California corporation which acquired title as H. G. Fenton
Material Company (“Seller”), and BIOSITE INCORPORATED, a Delaware corporation
(“Buyer”), with reference to the following

 

R E C I T A L S:

A.                                                                                  
Seller and Buyer are the parties to a Purchase Agreement and Escrow Instructions
dated as of December 7, 2001 and previously amended as of February 12 and
February 14, 2002 (“Agreement”), relating to certain real property in the
Carroll Canyon area of San Diego, California as depicted on Exhibit A to the
Agreement (“Land”). Initially capitalized terms not otherwise defined in this
Amendment have the same meanings as in the Agreement, as previously amended.
Pursuant to the Agreement, the parties have established Escrow No. 51943-PM with
Stewart Title of California, Inc. as Escrow Holder.

 

B.                                                                                    
The Agreement establishes the Purchase Price as $24.50 per square foot of Net
Salable Area of the Land. At the time the Agreement was entered into, the
parties anticipated that the Net Salable Area would be 25.8 acres or 1,123,848
square feet, with the Purchase Price thus expected to be $27,534,276.The Grading
Certifications described below have now been delivered and approved by Buyer,
with the civil engineer certifying that the Net Salable Area is in fact
1,148,879.05 square feet, or 26.37 acres. The parties wish to modify the
Agreement to reflect the actual Purchase Price of $28,147,537.

 

THE PARTIES AGREE:

 

1.                                                                                      
Grading Certifications. Buyer acknowledges that it has received and approved
each of the following Grading Certifications, and agrees that the special
condition of Paragraph 6.1.5 of the Agreement has been satisfied:

 

(a)                                                                                                                                 
Determination of Net Salable Acres, dated April 15, 2002, prepared by Stuart
Engineering (with Area Exhibit);

 

(b)                                                                                                                                
As-Built Elevations, dated April 15, 2002, prepared by Stuart Engineering (with
Elevation Exhibit), and

 

(c)                                                                                                                                 
Final Report of Testing and Observation Services During Grading, Biosite Project
Fenton Carroll Canyon Technology Center, Lots 1 through 10, Tentative Map No.
98-1199, San Diego, California, dated April 17, 2002, prepared by Geocon
Incorporated.

 

2.                                                                                      
Purchase Price. Based on the Net Salable Area as certified by the civil
engineer’s Grading Certification described in Paragraph 1(a), the parties
acknowledge and agree that the Purchase

 

1

--------------------------------------------------------------------------------


 

Price shall be Twenty-Eight Million One Hundred Forty-Seven Thousand Five
Hundred Thirty-Seven Dollars ($28,147,537).

 

3.                                                                                      
Other Matters of Agreement.

 

(a)                                                                                                                                 
This Amendment may be executed in any number of counterparts, each of which will
be deemed to be an original, but all of which together will constitute one
instrument.

 

(b)                                                                                                                                
Except to the extent modified hereby, all provisions of the Agreement as
previously amended shall remain in full force and effect.

 

Seller:

Buyer:

 

 

H. G. FENTON COMPANY, a California
corporation

BIOSITE INCORPORATED, a Delaware
corporation

 

 

 

 

By

/s/ Henry F. Hunte

 

By

/s/ Christopher J. Twomey

 

Its

Chairman and CEO

 

Its

V.P, Finance and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Michael P. Neal

 

By

 

 

Its

President and C.O.O.

 

Its

 

 

 

2

--------------------------------------------------------------------------------